COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Jason Henry Lathe v. Rachel Lizabeth Lathe

Appellate case number:   01-18-00936-CV

Trial court case number: 17-03-0243-CVA

Trial court:             County Court of Atascosa County

       Appellee’s motion for extension of time to file her appellate brief is GRANTED.
Appellee’s brief is due Wednesday, December 4, 2019. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                   Acting individually


Date: October 29, 2019